Citation Nr: 1721564	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  06-14 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for hepatitis C to include as secondary to traumatic brain injury (TBI) due to pain medication. 

2.  Entitlement to service connection for chronic liver disease to include as secondary to traumatic brain injury (TBI) due to pain medication. 

3.  Entitlement to a disability rating in excess of 30 percent for service-connected otosclerosis for the rating period prior to January 28, 2013, and in excess of 60 percent from January 28, 2013, to October 3, 2014.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

A.Yaffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1973 to August 1974. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2004 and May 2006 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied service connection for hepatitis C, chronic liver disease, and disability rating in excess of 30 percent for otosclerosis. 

Throughout the pendency of the appeal the Veteran indicated his desire for a Board hearing which was scheduled for July 2015; however, in a May 2015 letter, the Veteran indicated that due to health issues he was unable to attend the hearing and asked that the Board make a decision on his case without rescheduling him for a hearing.  The Veteran's hearing request is therefore considered to have been withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

The Board, in a September 2015 decision remanded the case for further development. 

Subsequent to the Board's remand, the RO in a June 2016 rating decision granted an increase, assigning a 60 percent rating for otosclerosis, effective January 28, 2013, and 100 percent, effective October 3, 2014.  Since 100 percent rating is considered a full grant for benefits sought on appeal, the Board considers the appeal moot from October 3, 2014, forward. 

However, since a rating in excess of 30 percent for otosclerosis from February 28, 2005 (the date of the claim) to January 28, 2013, and in excess of 60 percent from that date to October 3, 2014, is possible, the matter remains on appeal and is before the Board in accordance with AB v. Brown, 6 Vet. App. 35 (1993); see also Fenderson v. West, 12 Vet. App. 119 (1999).  The Board notes further the Veteran's claim for an effective date earlier than October 3, 2014, for the award of the 100 percent rating will necessarily be discussed within the increased rating analysis.

Also, the Veteran is in receipt of a TDIU and Special Monthly Compensation (SMC) under 38 U.S.C. § 1114, subsection (s) and 38 CFR § 3.350(i) on account of traumatic brain injury with cognitive disorder from September 4, 2012, and on account of deafness of both ears, having absence of air and bone conduction from October 3, 2014.  

The issues of entitlement to service connection for hepatitis C and chronic liver disease to include as secondary to traumatic brain injury (TBI) due to pain medication is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A 100 percent rating for otosclerosis is already in effect from October 3, 2014

2.  The probative evidence is in equipoise as to whether his otosclerosis has been 100 percent disabling since the beginning of the claim.  


CONCLUSION OF LAW

From February 28, 2005, forward, the criteria for a disability rating of 100 percent for otosclerosis are approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6202 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  Herein, the Board awards a 100 percent rating for otosclerosis since the date of the claim; therefore discussion of the duties to notify and assist is not necessary.    

Claim for a Higher Rating - Applicable Laws and Regulations

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). 

In determining the current level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. §§ 4.2, 4.41.  An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities. 

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Under Diagnostic Code 6100, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 Hertz (cycles per second).  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  As set forth in the regulations, Tables VI, VIA, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  Hearing tests will be conducted without hearing aids, and the results are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85. 

Alternatively, VA regulations provide that in cases of exceptional hearing loss, when the pure tone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever would result in the higher numeral.

Factual Background and Analysis

In February 2005, the Veteran submitted a claim for a disability rating in excess of 30 percent for his service-connected otosclerosis.  

Fresno VAMC medical treatment records dated from 2004 to 2005 indicate that audiology examinations were done in relation with obtaining new hearing aids for the Veteran, but the actual numerical results were not documented.  The appointment notes stated that with the hearing aids, functional gain was 20dB at 500Hz, 25dB at 1000, 2000 and 4000Hz, while speech audiometry indicated significant improvement in speech intelligibility at near normal speech levels 96 percent at 60dB hearing test level compared with 84-92 percent at 90-100dB hearing test level.  

In December 2005, the Veteran underwent a VA audiology examination.  Pure tone thresholds, in decibels, were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
110
110
110
110
NR
LEFT
110
110
110
NR
NR

Speech recognition score was 84 percent, bilaterally. 

The examiner determined that despite no reading available in some categories, the average pure tone threshold average was 110 decibels (dB) in both ears and that the Veteran had severe hearing loss.  These results applied to Table VII result in a 10 percent rating.  38 C.F.R. § 4.85 (Diagnostic Code 6100).  However, the results show an exceptional hearing pattern with an average pure tone threshold in both ears of 110dB.  Accordingly, under table VIA, the results are consistent with a 100 percent disability rating.  38 C.F.R. § 4.86(a). 
However, the 2005 VA examiner felt that that the Veteran's speech discrimination score of 84 percent in both ears was inconsistent with the severity of his hearing loss.  The examiner stated that there was poor agreement between pure tone, SRT and speech understanding scores.  As such, the examiner recommended that the Veteran undergo an auditory brainstem response (ABR) examination to validate behavioral response.   

In March 2006, the Veteran was scheduled for an ABR audiology examination from the Fresno Central California Ear, Nose & Throat signed by a VA hospital physician who indicated that the only replicable wave form was wave V (right ear) at 90dB, at latency of 6.96, and that there were no replicable wave forms for the left ear.  The examiner further noted that these results were consistent with the results that were obtained by the clinic in May of 2003.  While the ABR report did not provide specific dB levels for the Veteran's hearing loss, it concluded that the Veteran had "severe to profound high frequency hearing loss."  

After review of the ABR results, the examiner stated that the Veteran "apparently exaggerated his behavioral responses" during the examination.  The examiner further stated that the patient was diagnosed with otosclerosis because of an air-bone gap and that these which represent the nerve response are better than responses through the ear phones.  The examiner explained that once the conductive component is exceeded, word recognitions are fairly good.  The examiner concluded that the "the patient's hearing loss is not helpful for normal communication situations unless speech is increased with amplification."  The examiner stated that the speech recognition results were more helpful in this case.

As noted, the RO denied the claim in a May 2006 rating decision because of the discrepancy between the pure tone average and the Veteran's speech recognition results, indicating that decibel loss was not considered reliable and that the ABR testing showed that the speech recognition level was more consistent with the true degree of hearing loss. 

In his notice of disagreement (NOD) from May 2006, the Veteran's representative indicated that the ABR report of March 2006 from Central California Ear Nose and Throat indicated severe to profound hearing losses, greater in the left, and that the doctor who reviewed the report commented that the patient's hearing is not helpful for normal communication situations unless speech is increased with amplification.  The representative requested that the RO clarify their findings. 

While waiting to be scheduled for a hearing, the Veteran underwent an additional VA audiology examination in August of 2009.  Pure tone thresholds, in decibels, were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
110
110
110
115
NR
LEFT
110
115
115
120
NR

The examiner indicated that the pure tone average was 110dB in both ears and that the speech recognition test was beyond the machine's limits and could not be established.  The Veteran was diagnosed with profound sensorineural bilateral hearing loss.  The Board notes that, absent speech recognition results from this examination, application of Table VI may not be used.  However, Table VIA must be used as the Veteran's pure tone average was over 55dB in all tested frequencies.  The examiner noted that the pure tone average in both ears was 110dB, which under Table VIA, is consistent with a 100 percent disability rating.  38 C.F.R. § 4.86(a). 

SSA records from May 2010 quote Doctor C. who indicated that the Veteran "cannot effectively hear loud speaker commands.  Can barely hear from left ear with hearing aid; does not even do steps well." 

In January 2013, the Veteran underwent an additional VA audiology examination to determine the severity of his otosclerosis.  Pure tone thresholds, in decibels, were as follows:







HERTZ



AVG
1000
2000
3000
4000
RIGHT
105
105
105
105
105
LEFT
80
90
75
75
80

Speech recognition score was 0 percent in the right ear and 66 percent in the left ear.  See also addendum noting that the examiner did not conduct a full review of the Veteran's file.  These findings applied to Table VII are consistent with a 60 disability rating.  38 C.F.R. § 4.85 (Diagnostic Code 6100).  However, the Board observes an apparent inconsistency in the pure tone thresholds in the left ear and the examiner did not address this.  For this reason, the Board finds these results inadequate to decide the claim.    

Moreover, although not within the appeal period under consideration here, the Board will note the findings of an October 2014 VA audiology examination in that it provides a more comprehensive overview of the Veteran's disability picture.  Pure tone thresholds, in decibels, were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
105
105
105
105
105
LEFT
105
105
105
105
105

Speech recognition score was 0 percent, bilaterally.  The examination was not scheduled for increased rating purposes and the examiner's opinion only indicated that the etiology of the disability is head trauma and that the Veteran is already service-connected for both TBI and otosclerosis.  

On review of all evidence, the Board finds that the criteria for a 100 percent rating for service-connected otosclerosis have been approximated since the beginning of the claim.  

Evidence in favor of the claim includes the 2005 audiometric findings that resulted in a diagnosis of severe to profound hearing loss and are consistent with a 100 percent rating under DC 6100.  Although the VA examiner who conducted the 2005 audiogram noted an apparent discrepancy in the Veteran's results, the ABR that he requested appears to have resulted in consistent findings, in that it also showed evidence of severe to profound hearing loss.  Moreover, the examiner who conducted the ABR stated that the Veteran's hearing loss at that time was similar to that evaluated in May 2003 and review of that audiogram also shows severe to profound hearing loss.   

Additional evidence in support of the claim is the fact that the RO eventually awarded a 100 percent rating for otosclerosis, effective October 2014 based pm October 2014 audiometric findings, which are very similar, if not exact, to the remaining audiometric findings demonstrated throughout the appeal period.  Indeed, the 2005, 2009, and 2014 audiometric results are consistent with each other.  

The evidence against the claim includes the VA examiner's statement that the Veteran had "apparently exaggerated his behavioral responses" during the 2005 audiogram, which raises the issue of the reliability of the test.  However, at the same time, the examiner recognized that the Veteran's specific diagnosis of otosclerosis is caused by an air-bone gap and explained that the bone scores are better than the responses through the ear phones.  

At the very least, the Board finds that the competent evidence is in equipoise.  
Based on the record as a whole, and resolving any reasonable doubt in favor of the Veteran, the Board finds that the Veteran's otosclerosis warrants a 100 percent disability rating under DC 6100 for the entire appeal period.  


ORDER

Since the beginning of the claim on February 28, 2005, forward, a 100 percent rating is assigned for otosclerosis, subject to the laws and regulations governing monetary benefits.


REMAND

The Board previously remanded the issues of entitlement to service connection for hepatitis C and chronic liver disease to include as secondary to traumatic brain injury (TBI) due to pain medication; unfortunately, an additional remand is necessary. 

In the September 2015 remand, the Board requested that the Veteran be scheduled for a new VA liver examination to consider the etiology of his current liver disabilities to include hepatitis C.  Furthermore, the Board asked that the examiner specifically address the issue of secondary service connection in the opinion and rationale.  

Pursuant to the Board remand, the Veteran underwent an examination in January 2017.  However, the Board finds that the January 2017 examiner's opinion is inadequate as it did not address the question of aggravation on a secondary basis or provide an adequate rationale for the direct service connection question.  Specifically, the Board notes that the examiner's conclusion that based on Occam's Razor principle the Veteran's hepatitis C and chronic liver disorder are less likely than not related to service is speculative at best. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical addendum from an appropriate medical professional qualified to render an opinion as to the etiology of the Veteran's hepatitis C and chronic liver disorder.  Preferably the opinion should be obtained from someone other than the January 2017 examiner.  

The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner is requested to:

a).  For any diagnosed liver condition, to include hepatitis C, please indicate what is the onset of such disability and whether or not it is more likely than not (50 percent or greater) caused or incurred by the Veteran's military service.  **Specifically address (i) the Veteran's assertions that he received immunizations by air guns, and (ii) the risk factors mentioned in the April 17, 2001 VBA Training Letter 211A (01-02) AND the June 29, 2004 VBA Fast Letter 04-13 that discusses the risk factors of immunizations by air guns**.  

b). ADDITIONALLY, opine as to whether each current, chronic liver disorder, to include hepatitis C, is AGGRAVATED by (permanently worsened beyond the natural progress of the disease) the intake of prescribed medication for his service-connected disabilities, specifically TBI.  **In doing so, specifically address the medications that the Veteran has been prescribed for any service connected disability since the date of claim and the impact, if any, on the Veteran's liver**. 

Any opinion expressed should be supported by a complete rationale in a legible report.  

2.  After completing any other development that may be warranted, readjudicate the hepatitis C/liver claim on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


